Pfeifer, J.,
concurring in part and dissenting in part. I concur because relators’ claims do not rise to the necessary level to merit the consideration of an extraordinary writ by this court. See State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 514-516, 715 N.E.2d 1062, 1111-*6371112 (Pfeifer, J., concurring). The alleged constitutional violations are not sweeping or systemic, and therefore do not prompt this court, in its role as the administrator of justice in this state, to act immediately. I therefore concur in part with the majority.
I do not find, however, that relators’ claims were frivolous. The amended complaint alleged numerous constitutional violations, including violations of the three-day rule contained in Section 15(C), Article II of the Ohio Constitution. The rule exists to inform citizens about the activity of the General Assembly and to afford citizens an opportunity to be heard. In awarding sanctions, I believe that the majority gives that rule and the single-subject rule short shrift. I would not have awarded sanctions, and accordingly dissent in part.
Resnick, J., concurs in the foregoing opinion.